OPINION AND ORDER

Applicant, Alvertis Walter Bishop, Jr., of Cincinnati, Ohio, was admitted to the practice of law in the Commonwealth of Kentucky in June 1985. On April 21, 2000, by order of this Court, he was suspended from the practice of law pursuant to SCR 3.050 for non-payment of dues. On October 26, 2000, he applied for reinstatement pursuant to SCR 3.500(1). The Director of Continuing Legal Education verified that Bishop had met the requirements for reinstatement. The Board of Governors thereafter recommended reinstatement by a vote of twenty to zero.
Based upon the foregoing, it is ordered that the recommendation of the Board of *763Governors for reinstatement be adopted. Applicant, Alvertis W. Bishop, Jr., is hereby reinstated to the practice of law in the Commonwealth of Kentucky, subject to current compliance with continuing legal education standards.
All concur.
ENTERED: February 22, 2001.
/s/ Joseph E. Lambert CHIEF JUSTICE